Citation Nr: 1734838	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  10-17 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for low back strain, associated with postoperative residuals, lateral and medial meniscectomy with degenerative changes, right knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to May 1984.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO), which granted service connection for low back strain and assigned a 10 percent evaluation effective September 25, 2009.  

In December 2014, the Board remanded the issue on appeal for additional development.  In May 2016, the Board denied the claim for a higher rating, which the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2017, pursuant to a Joint Motion for Remand (JMR) filed by the parties to this matter, the Court vacated the May 2016 Board decision and remanded the underlying issue for additional development.  

In August 2017, the Veteran's representative submitted additional medical evidence to the Board on the Veteran's behalf.  It was noted that the Veteran wished to waive initial RO consideration of such evidence.  See the August 2017 statement.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the March 2017 JMR, this case is remanded for additional medical inquiry.  38 U.S.C.A. § 5103A.  As noted by the JMR, the most recent VA examination into the Veteran's back disability was conducted in November 2012.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the disability had increased in severity).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  In particular, include in the record any outstanding VA treatment records, the most recent of which are dated in May 2013.  All records/responses received must be associated with the claims file.  

2.  Schedule a VA examination to determine the current severity of the service-connected back disability.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  The examiner should conduct testing that addresses both active and passive motion, in weight-bearing and nonweight-bearing.

In particular, the examiner should address the Veteran's range of motion and comment on the limitation of functional ability in terms of the degree of additional range-of-motion loss during flare-ups or upon repetitive use.  If the examiner cannot provide this information, the examiner should explain why the determination cannot be made.  

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the February 2015 Supplemental Statement of the Case (SSOC) should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided another SSOC. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 




